Citation Nr: 1728278	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for hiatal hernia greater than 30 percent prior to January 14, 2017, and greater than 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from May 1977 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at a Central Office hearing held in August 2016.  A transcript is of record. 

During the course of the appeal, the evaluation for the Veteran's service-connected hiatal hernia was increased to 30 percent, effective June 30, 2000, and to 60 percent, effective January 14, 2017.


FINDINGS OF FACT

1.  For the period prior to January 14, 2017, the Veteran's hiatal hernia was primarily manifested by episodes of persistent epigastric pain, reflux, heartburn, nausea, substernal pain, and intermittent hematemesis, productive of considerable impairment of health; however, these symptoms are not shown to be concurrent with more severe symptoms, such as material weight loss, melena, or moderate anemia or other symptoms productive of a severe impairment of health.

2.  On and after January 14, 2017, the Veteran's hiatal hernia has been assigned the highest schedular rating allowable.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  


CONCLUSIONS OF LAW

1.  Prior to January 14, 2017, the criteria for a disability rating greater than 30 percent, for hiatal hernia are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code (DC) 7346 (2016).

2.  Since January 14, 2017, the criteria for a disability rating greater than 60 percent for hiatal hernia are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.114, DC 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated August 29, 2008.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of her claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  She has also submitted potentially relevant documents and argument in support of her claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided VA examinations in November 2008, March 2010, December 2010, and January 2017.  Together these examination reports are thorough and adequate, and provide the information necessary to evaluate her service-connected hiatal hernia under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the most recent examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.


Law and Analysis

The Veteran is seeking higher disability ratings for her service-connected hiatal hernia.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hiatal hernia is evaluated as 30 percent disabling prior to January 14, 2017 and as 60 percent disabling thereafter, pursuant to 38 C.F.R. § 4.114, DC 7346. 

Ratings under DCs 7301 to 7329 inclusive, 7331, 7342 and 7345 to 7348, inclusive, will not be combined with each other 38 C.F.R. § 4.114.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Id. 

The Board notes that governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.

The criteria under DC 7346 for hiatal hernia provide, in pertinent part, a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

For purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  38 C.F.R. § 4.112 (2016).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

A. For the period prior to January 14, 2017

The record during this timeframe includes VA outpatient treatment records which show that beginning in the late 1990s the Veteran was evaluated for occasional epigastric pain relieved by Mylanta and which eventually resolved by June 2000.  Subsequent records show periodic treatment of the Veteran for symptoms attributed to gastroesophageal reflux disease (GERD), which was noted to be stable on H2 blocker and Maalox in July 2003.  However by 2004, the Veteran was complaining of persistent dyspepsia despite the daily use of medications.  Results from a December 2005 X-ray of the Upper Gastrointestinal (UGI) showed a small sliding hiatal hernia and GERD observed under fluoroscopic examination.  Additional records show a history of missed appointments including failure to appear for endoscopy tests scheduled in January 2006 and March 2006.  

In September 2007, the Veteran was evaluated for continued complaints of a burning sensation in her mid-upper abdomen which radiated straight up her sternum to the mouth.  The pain was brought on by greasy foods and relieved by cold water, but saw no benefit from prescribed medication.  She denied associated dyspnea, diaphoresis, or lightheadedness and there were no specific findings or history to suggest material weight loss, hematemesis, melena or anemia.  The Veteran was advised about the risks of being overweight and offered nutritional consult for help with weight control.  Her medication was increased and she was scheduled for an EGD (esophagogastroduodenoscopy).  The results from that testing, done in August 2008, showed enlarged folds with some polypoid appearance in the antrum.  Retroflexion revealed a small hiatal hernia the Z line was regular.  No esophagitis was seen.  The bulb, descending duodenum, and esophagus were normal  

When examined by VA in November 2008, the Veteran gave a history of epigastric pain moving to the chest and jaw and causing headache.  She reported frequent vomiting, including a recent episode of vomiting blood several months prior.  Her symptoms occur 2-3 times per week, lasting for at least 30 minutes.  She stated that medications and a modified diet, have not have not helped and that she does not take antacids due to problems with nausea and vomiting.  However, the symptoms are temporarily relieved with cold water or drinking half-and-half, with the pain eventually resolving on its own.  She has not required blood transfusion or surgical intervention.  

The examiner referred to barium studies and EGD findings which were consistent with gastritis and GERD.  There was no evidence of ulcers.  However results from a stomach biopsy in August 2008 showed active gastritis and helicobacter (H. Pylori).  The Veteran's H. Pylori was treated in October 2008 with no change in symptoms.  Per hospital records the Veteran was a no-show in September 2008 for an appointment and did not complete a recommended 8-week trial of high dose PPI (proton pump inhibitor).  Laboratory results from July 2008 were within normal limits with no obvious flags indicative of anemia.  On examination the Veteran was described as well-developed, and well-nourished.  The examiner concluded that the Veteran's symptoms were not due to GERD as there was no evidence of it.

The Veteran seen in September 2009 for persistent reflux symptoms, including pain radiating to the jaw and head and down the arm.  The examiner noted the Veteran's history of long standing reflux symptoms despite multiple treatment including high dose PPI, antacids, H2 blockers and H. Pylori eradication therapy.  However the Veteran was never checked for H. Pylori eradication after treatment and refused to undergo antibiotic treatment again.  Lab results from July 2009 were within normal limits with no obvious flags.  Since a change in medication to Protonix there had been a minimal improvement with that plus Pepcid plus milk.  There was no unintentional weight loss, gastrointestinal bleeding, or changes in bowels.  The Veteran had constant nausea, but no vomiting.  Her present weight was 218 pounds compared to a previous weight of 178 pounds in 2004.  The examiner recommended a breath test to document H. Pylori eradication and an increase in medication.  

When examined by VA in March 2010, the Veteran's complaints of recurrent heartburn remained unchanged. She reported that she was currently on pantoprazole twice a day, but that the medication was not effective and a bland diet.  She also reported weight fluctuations.  On examination her weight was 229 pounds.  Her abdomen was soft flat with no masses or tenderness.  Bowel sounds were decreased.  She was referred for further evaluation.  There were no specific findings or history to suggest material weight loss, melena or anemia.  

The Veteran underwent additional VA evaluation in December 2010, where she reported that her problem had become "cripplingly worse," in spite of multiple medications and investigations.  She complained of tenderness over the entire epigastric and upper abdominal areas.  She also reported daily nausea and regurgitation, frequent heartburn, vomiting, and dysphagia, and esophageal distress several times a week accompanied by severe pain in the substernal arm and shoulder.  She reported that each time she vomits, she throws up blood, but has never been tested to see whether it is actually blood.  She also reported having black and tarry looking bowel movements, and while she has had two stool cultures, she is not aware whether they have been tested for blood.  She also reported a significant weight loss over the past 6 months.  In addition, she reported that her symptoms were lasting longer and there were more foods that she could not tolerate such as tomatoes, Italian dressing, barbeque sauce, and spicy or fried foods.  She also avoided coffee, some teas, and hot chocolate.  Although she was taking Pantoprazole twice daily, it did not help.  However she did find some symptom relief by taking Pepcid-complete swallowed with a glass of half-and-half, as well as a diet of rice and boiled potatoes.  

On examination the Veteran's overall health was described as good with no signs of anemia, significant weight loss, or malnutrition.  The Veteran's weight was 210 pounds.  No abdominal masses were felt.  The Veteran's hiatal hernia had a significant effect on her usual occupation and daily activities in that she missed and/or been late to work because of nausea, vomiting. and pain.  However the reason for her current unemployment was the completion of a job as a contract employee.  Activities of daily living such as chores and recreation, were moderately affected, but there was no effect on shopping, feeding, bathing, dressing, grooming, and toileting.  Traveling was only mildly affected and the Veteran did not participate in exercise or sports.  

Following the examination, the examiner noted that although the Veteran had been evaluated extensively, a diagnosis that should explain her recalcitrant symptoms has not been established.  After her last GI visit she had a cardiac work-up which showed no evidence of ischemia or myocardial infarction that might explain her pain.  Although the Veteran had a small hiatal hernia, and a GI consult note from 2006 indicated that a UGI study was consistent with some reflux on fluoroscopy, there was no evidence of esophageal inflammation or irritation on a 2009 endoscopy, so the diagnosis of GERD was rejected.  The hiatal hernia in the absence of reflux should not be the cause of such symptoms.  Although advised to have a breath test and a pH motility study, the Veteran has had neither.  In the meantime the examiner could not definitively ascribe the Veteran's extensive symptoms to a specific diagnosis.

Subsequently dated outpatient treatment records show that in March 2011, the Veteran was seen for complaints of epigastric pain, nausea, and vomiting, with intermittent blood and/or bilious.  She reported pain right underneath the breast that radiates up the chest, collar bone, and jaw and into both arms.  The pain is daily, has no clear association with food and is often worse when lying down.  The Veteran also reported intermittent dysphagia, and diarrhea/constipation.  She also reported melena, and brbpr (bright red blood per rectum) for years.  There is no evidence of weight loss or odynophagia.  The most recent laboratory results from May 2010 were within normal limits with no obvious flags.  The examiner concluded that the Veteran's abdominal pain was likely secondary to functional dyspepsia and another EGD and colorectal screening were recommended.  

Findings from that EGD, in December 2011, showed thickened antral folds with a few associated benign polyps.  The duodenum and esophagus were both normal.  Findings from the colonoscopy, also performed at that time, showed the Veteran had external hemorrhoids, which the examiner determined was the likely source of blood seen on stool/toilet tissue.

During followup evaluation in April 2012, the examiner noted the repeat EGD in December 2011 showed mild chronic gastritis and was H. Pylori negative.  The Veteran was later started on Sucralfate, given her improvement in reflux symptoms after drinking half and half.  However because was unable to tolerate the large size of the tablets, she stopped using it, but continued to takes Protonix which also helps her symptoms.  The Veteran reported mild symptoms of acid reflux and regurgitation a few times a week, but was managing her symptoms well with lifestyle modifications.  She avoided citrus fruits, tomato- based products, and spicy foods.  She tries to not eat before bedtime and stays upright for 1-2 hours after meals.  

The Veteran's weight was 212 pounds, compared with her baseline weight of 178 pounds in 2004 and recent weight of 218 pounds in 2009.  The clinical assessment was long-standing history of GERD, controlled on PPI as well as lifestyle modifications.  Recent EGD revealed no endoscopic sequelae of chronic GERD such as erosive esophagitis or strictures.  The examiner noted that since the Veteran was doing well clinically with mild symptoms which are manageable with anti-reflux regimen, diet, and lifestyle, no further testing is needed at this time.  The examiner recommend reducing PPI dosing to once daily to minimize side effects and the Veteran was to maintain on this low dose if her symptoms remained under good control.  

The remaining records show continued periodic evaluation and treatment of the Veteran's gastrointestinal symptoms, but do not otherwise indicate that they are more severe than those recorded in the cited VA examinations.  There were no specific findings of material weight loss, hematemesis, melena, or anemia.  The Veteran's weight ranged from a low of 212 pounds in 2011 to a high of 232 pounds in October 2016 and that the Veteran was actively trying to lose weight during this time.  Relevant laboratory results between 2013 and 2016 were within normal limits with no obvious flags indicative of anemia.  

The most recent of these records show that in November 2015, the Veteran was seen for heartburn and reflux symptoms.  Her major complaint was of substernal pain with burning sensation to throat and sometimes radiating to the midback below the right scapula.  The pain occurs anytime and is not related to eating.  She described the pain as sudden, burning, sharp, and lasting up to a day and not relieved by medication.  The pain feels very similar to when she had her gallbladder surgery for gallstones.  She has eliminated fatty and spicy food from her diet.  She reported difficulty swallowing, abdominal pain, occasional bleeding secondary to hemorrhoids.  She denied diarrhea, constipation, inflammatory bowel disease or history of pancreatitis and there was history of liver problems.  Recent lab results were within normal limits with no obvious flags indicating anemia.  She has had multiple EGDs and no report of Barrett's.  The Veteran's weight was 185 pounds.  The clinical assessment was abdominal pain and GERD unresponsive to PPI.  The examiner noted the Veteran's pain was not typical of GERD, but sounded more like gallstones.

Based upon the preceding evidence, the Board finds no basis to assign a rating greater than 30 percent for the Veteran's hiatal hernia prior to January 14, 2017.  In this regard, the Board notes that the 30 percent rating was assigned based on symptoms of epigastric pain, dysphagia, heartburn, reflux, nausea, and vomiting.  A higher rating, specifically a 60 percent rating, would have to show severe impairment of health and these symptoms have not coincided or occurred with such frequency or severity that a higher disability rating is warranted.

There is no evidence of anemia or material weight loss.  Despite evidence of some weight fluctuation, there was no evidence of such marked weight loss to suggest a severe impairment of health.  When the Veteran was noted to have lost weight, she was also described as well-nourished and there was no indication of malnutrition.  In fact, the Veteran was advised to start a weight management program and increase her activity for her overall health.  The reports of occasional blood in the stool has been attributed to the Veteran's non service connected hemorrhoids.  The Board also recognizes the Veteran reported intermittent vomiting of blood, but finds such symptomatology is not present persistently and is not, in combination with the other symptoms, productive of severe impairment of health.  

Accordingly, the Board finds that the Veteran's impairment due to hiatal hernia for the period prior to January 14, 2017, is more consistent with a 30 percent disability rating and that the level of disability contemplated in DC 7346 to support the assignment of a 60 percent or rating or higher is absent.

B. For the period since January 14, 2017

The Veteran underwent a VA examination on January 14, 2017, and her reports of persistently recurrent epigastric distress, dysphagia, heartburn, reflux, substernal pain, nausea, and vomiting, were essentially unchanged.  However she also reported sleep disturbance caused by esophageal reflux, hematemesis, and melena with moderate anemia, all of which occur 4 or more times a year, lasting an average of 10 days.  These symptoms impact her workday due to frequent nausea, vomiting and chest pain.  The examiner concluded that there had been a progression in the Veteran's symptoms.  For the period beginning January 14, 2017, the Veteran has been assigned a 60 percent rating for her hiatal hernia.  This is the highest allowable schedular rating for GERD; a rating in excess of 60 percent is not warranted pursuant to DC 7346. 

However, the Board has considered rating the Veteran's service-connected hiatal hernia under other diagnostic codes pertaining to the digestive system, which provide for a rating greater than 60 percent.  However analogous ratings for hiatal hernia are either not applicable to the Veteran's case or do not offer a higher disability rating based on the symptomatology exhibited.  In other words there is no evidence of marginal ulcer, cirrhosis of the liver, ulcerative colitis, fistula of the intestine, peritonitis, complete loss of sphincter control, stricture of the rectum and anus requiring colostomy, ventral hernia, malignant neoplasms, chronic liver disease without cirrhosis, pancreatitis, or hepatitis C.  See 38 C.F.R. § 4.114, DCs 7306, 7312, 7323, 7330, 7331, 7332, 7333, 7339, 7343, 7345, 7347, 7354.  

The Board has also considered whether the service-connected hiatal hernia claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this case, the manifestations of the Veteran's hiatal hernia disability are fully contemplated by the schedular rating criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's epigastric distress, reflux, nausea, vomiting, substernal pain, and heartburn do not deviate from the types of symptoms or from the severity of symptoms.  The Board finds that all digestive symptoms identified by the Veteran have been specifically contemplated by the criteria for the 60 percent rating that the Veteran is already receiving.  Moreover, ratings in excess of those assigned for period prior to January 2017 are provided for certain manifestations the service-connected hiatal hernia, but the medical evidence shows that those manifestations are not present.  As the rating schedule is adequate to evaluate this disability, referral for extra-schedular consideration is not necessary.  See Thun, 22 Vet. App. at 115-16.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected hiatal hernia prevent her from maintaining employment.  

Accordingly, the Board finds that the Veteran's impairment due to hiatal hernia for the period since January 14, 2017, is more consistent with a 60 percent disability rating and that the level of disability to support the assignment of a higher rating is absent.




ORDER

A disability rating greater than 30 percent for hiatal hernia for the period prior to January 14, 2017, is denied.

A disability rating greater than 60 percent for hiatal hernia for the period since January 14, 2017, is denied.



____________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


